Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 1, 2011, is entered into by and among WELLS FARGO CAPITAL FINANCE, LLC,
formerly known as Wells Fargo Foothill, LLC, in its capacity as agent for the
Lenders and Bank Product Providers (in such capacity “Agent”), STREAM GLOBAL
SERVICES, INC., a Delaware corporation (“Parent”), and each of Parent’s
Subsidiaries signatory hereto (such Subsidiaries, together with Parent, each
individually a “Loan Party,” and individually and collectively, jointly and
severally, the “Loan Parties”). Terms used herein without definition shall have
the meanings ascribed to them in the Credit Agreement defined below.

RECITALS

A. The Lenders, Agent and the Borrowers (as defined therein) have previously
entered into that certain Credit Agreement dated as of October 1, 2009 and
amended by that certain First Amendment to Credit Agreement dated as of June 3,
2011 (as further amended, modified and supplemented from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to the Borrowers.

B. The Loan Parties have requested that the Lenders modify certain provisions of
the Credit Agreement and the other Loan Documents.

C. The Required Lenders are willing to provide the requested modifications on
the terms and conditions set forth herein and the Required Lenders, Agent and
the Loan Parties now wish to modify the Loan Documents on the terms and
conditions set forth herein.

D. The Loan Parties are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of the Lender
Group’s rights or remedies as set forth in the Credit Agreement or any other
Loan Document is being modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Credit Agreement.

(a) Section 6.9 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (d) thereof, (ii) replacing the period at the
end of clause (e) thereof with the phrase “; and”, and (iii) inserting the
following new clause (f):

“(f) Stream India may purchase, redeem or otherwise acquire or retire for value
from Stream Mauritius for cash consideration any or all of the Stock of Stream
India held by Stream Mauritius in one or more transactions to be concluded on or
before April 30, 2012.”

(b) Section 6.10 of the Credit Agreement is hereby amended by inserting the
following new sentence at the end of such Section:



--------------------------------------------------------------------------------

“Notwithstanding the foregoing, Stream India may change its statutory fiscal
year end from March 31 of any calendar year to December 31 of the immediately
preceding calendar year.”

(c) Section 6.12 of the Credit Agreement is hereby amended by deleting clause
(g) thereof in its entirety and substituting in lieu thereof the following:

“(g) transfer pricing arrangements among the Loan Parties and their Subsidiaries
and/or Affiliates,”

(d) The definition of “Consolidated EBITDA” set forth on Schedule 1.1 to the
Credit Agreement is hereby amended by (i) deleting the reference to
“$20,000,000” set forth in clause (e)(iv) therein and replacing it with
“$35,000,000”, (ii) deleting the reference to “$10,000,000” set forth in the
proviso to clause (e)(iv) and replacing it with “$15,000,000, and
(iii) inserting the following text at the end of such definition:

“Notwithstanding anything herein to the contrary, the amendment to this
definition set forth in Section 1(d) of the Second Amendment shall be applicable
for all reporting, reporting periods and financial covenant calculations
required by this Agreement, including pursuant to Schedules 5.1 and 5.2, for the
month beginning on September 1, 2011 and each month thereafter.”

(e) The definition of “Permitted Indebtedness” set forth on Schedule 1.1 to the
Credit Agreement is hereby amended by (i) deleting the phrase “, and” at the end
of clause (p) thereof, (ii) replacing the period at the end of clause
(q) thereof with a comma, and (iii) inserting the following new clauses:

“(r) to the extent constituting Indebtedness, obligations arising in connection
with any guaranty of performance pursuant to which (i) a Loan Party is the
guarantor, surety or is otherwise obligated and (ii) a customer or a Person
that, substantially concurrently with the provision of such guaranty of
performance, will become a customer of one or more of the Loan Parties is the
beneficiary and such guaranty is in support of services to be performed in the
People’s Republic of China by one or more Chinese Entities; provided that
(x) such guaranty does not guaranty any payment or other monetary obligations to
any customer of any Chinese Entity performing such services and (y) if such Loan
Party is required to perform services under any such guaranty, then all payments
for the performance of such services shall be made directly to a Loan Party and
not to the Chinese Entity or Chinese Entities performing such services, unless
such payment is otherwise restricted by law, regulation, guideline or directive
(whether or not having the force of law) of the People’s Republic of China (or
any agency or instrumentality thereof), and

(s) Indebtedness owed to or for the account of the issuer of any standby letter
of credit or bank guarantee issued pursuant to clause (o) of the definition of
Permitted Investments in an aggregate face or principal amount, in each case
measured on the date of issuance of such standby letter of credit or bank
guarantee, not to exceed $300,000 (including, for the avoidance of doubt, and
without duplication, Indebtedness consisting of obligations secured by Permitted
Liens of the type described under clause (y) of the definition of Permitted
Liens).”

(f) Clause (o) of the definition of “Permitted Investments” set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

 

- 2 -



--------------------------------------------------------------------------------

“(o) Investments in the form of collateral consisting of cash or Cash
Equivalents (or a combination thereof) deposited with HDFC Bank Ltd. (or an
affiliate thereof) in support of the standby letter of credit or bank guarantee
to be issued by HDFC Bank Ltd. (or an affiliate thereof) in connection with the
application for and issuance and maintenance of a registration of a domestic
call center and IT enabled services business license by the India Department of
Telecommunications (or any successor or replacement agency or body),”

(g) The definition of “Permitted Liens” set forth on Schedule 1.1 to the Credit
Agreement is hereby amended by (i) deleting the phrase “, and” at the end of
clause (w) thereof, (ii) replacing the semi-colon at the end of clause
(x) thereof with the phrase “, and”, and (iii) inserting the following new
clause (y):

“(y) Liens on (A) cash and Cash Equivalents described in clause (o) of the
definition of Permitted Investments; provided that (i) the aggregate amount or
value, as applicable, thereof does not exceed $300,000 measured on the date any
such Permitted Investment is made, and (ii) such cash or Cash Equivalents is
utilized solely as collateral with respect to obligations arising under or in
connection with the letter of credit or bank guarantee described in clause
(o) of the definition of Permitted Investments, and (B) any Deposit Accounts or
Securities Accounts in which any cash and/or Cash Equivalents described in
clause (A) above are held or credited;”

(h) Schedule 1.1 of the Credit Agreement is hereby amended by adding, or
amending, as applicable, the following defined terms in proper alphabetical
order:

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of November 1, 2011, by and among the Loan Parties, the Required
Lenders party thereto and Agent.

“Stream India” means Stream International Services, Pvt. Ltd., a company
organized under the laws of India.

“Stream Mauritius” means Stream Mauritius, Ltd., a company organized under the
laws of Mauritius.”

(i) The definition of “Excluded Assets” set forth in Section 1(w) of the
Security Agreement is hereby amended by (i) deleting the phrase “; and” after
clause (ix) thereof, (ii) replacing the period at the end of clause (x) thereof
with a semi-colon, and (iii) inserting the following new clause (xi):

“(xi) (A) cash and/or Cash Equivalents described in clause (o) of the definition
of Permitted Investments in the Credit Agreement; provided that (i) the
aggregate amount or value, as applicable, thereof does not exceed $300,000
measured on the date any such Permitted Investment is made, and (ii) such cash
or Cash Equivalents is utilized solely as collateral with respect to obligations
arising under or in connection with the letter of credit or bank guarantee
described in clause (o) of the definition of Permitted Investments, and (B) any
Deposit Accounts or Securities Accounts in which any cash and/or Cash
Equivalents described in clause (A) above are held or credited;”

2. Limited Waiver. Subject to the prior satisfaction of each of the conditions
precedent set forth in Section 4 below to the effectiveness of this Amendment,
the Required Lenders hereby waive any failure to comply with Section 6.12 of the
Credit Agreement or any other provision (including any representation or
warranty) contained in any Loan Document resulting from any transfer pricing
arrangements among any Loan Party and VIE. The waivers in the immediately
preceding sentence will

 

- 3 -



--------------------------------------------------------------------------------

be limited precisely as written and will not be deemed (a) to be an amendment,
consent or waiver of any other term or condition of the Credit Agreement or the
other Loan Documents, (b) to prejudice any right or remedy which the Lender
Group may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents (after giving effect to this
Amendment), or (c) to be a consent to any future amendment, consent or waiver or
departure from the terms and conditions of the Credit Agreement or the other
Loan Documents.

3. Stream India Stock Transaction. Within 10 Business Days (or such longer time
period as Agent agrees to in its Permitted Discretion) following any date on
which a Loan Party transfers cash (including the proceeds of any Advances) to
Stream India for Stream India’s ability to purchase, redeem or otherwise acquire
or retire for value from Stream Mauritius for cash consideration any or all of
the Stock of Stream India held by Stream Mauritius pursuant to Section 6.9(f) of
the Credit Agreement, (a) the Loan Parties shall cause Stream Mauritius to
transfer such cash consideration, directly or indirectly, to one or more Loan
Parties, and (b) Borrower shall repay any Advances borrowed to the extent the
proceeds thereof are used to finance any such repurchase, redemption,
acquisition or retirement for value of Stock of Stream India (each, a “Stream
India Stock Transaction”). The Loan Parties further agree to provide Agent with
written notice of the commencement of a Stream India Stock Transaction within
one Business Day following the transfer of cash to Stream India for the purpose
of conducting such Stream India Stock Transaction.

4. Effectiveness of this Amendment. Agent must have received the following
items, in form and content acceptable to Agent in its Permitted Discretion,
before this Amendment is effective.

(a) Amendment. This Amendment, fully executed.

(b) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded, as required by Agent in its Permitted
Discretion.

Agent shall promptly notify Parent that this Amendment has become effective.

5. Representations and Warranties. Each Loan Party represents and warrants as
follows:

(a) Authority. Each Loan Party has the requisite organizational power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Loan Documents (as modified hereby) to which it is a
party. The execution, delivery and performance by each Loan Party of this
Amendment have been duly approved by all necessary organizational action and no
other organizational proceedings are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by the
Loan Parties. This Amendment and each Loan Document (as modified hereby) is the
legal, valid and binding obligation of the Loan Parties party thereto,
enforceable against each Loan Party party thereto in accordance with its terms,
except as enforceability may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally, and is in full force and effect.

(c) Representations and Warranties. After giving effect to the provisions of
this Amendment, the representations and warranties of the Borrowers or their
respective Subsidiaries contained in each Loan Document are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of this
Amendment, as though made

 

- 4 -



--------------------------------------------------------------------------------

on and as of the date hereof (except to the extent that such representations and
warranties relate solely to an earlier date).

(d) No Default. After giving effect to the provisions of this Amendment, no
event has occurred and is continuing that constitutes a Default or an Event of
Default.

6. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York governing contracts only to be performed in that
State.

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile, pdf or
other similar method of electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

8. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified hereby.

(b) Except as specifically modified above, the Credit Agreement and all other
Loan Documents, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of the Loan Parties to the Lender
Group and Bank Product Providers, except as enforceability may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Lender Group under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement or any other Loan Document, after giving effect to this Amendment,
such terms and conditions are hereby deemed amended accordingly to reflect the
terms and conditions of the Credit Agreement and such other Loan Documents as
modified hereby.

9. Ratification. The Loan Parties hereby ratify and reaffirm each and every term
and condition set forth in the Credit Agreement and the Loan Documents, as
modified hereby, effective as of the date hereof.

10. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

- 5 -



--------------------------------------------------------------------------------

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

12. Acknowledgment by Guarantors. In connection with this Amendment, each of the
undersigned, being a Guarantor under its respective Guaranty, hereby
acknowledges and agrees to this Amendment and confirms and agrees that its
Guaranty is and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that, upon the effectiveness of,
and on and after the date of this Amendment, each reference in such Guaranty to
the Credit Agreement, “thereunder”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified by this Amendment.

[signature pages follow]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

PARENT / U.S. BORROWER / GUARANTOR:

STREAM GLOBAL SERVICES, INC.,

a Delaware corporation

By:  

/s/ Kathryn V. Marinello

Name:   Kathryn V. Marinello Title:   Chief Executive Officer and President

 

(Second Amendment to Credit Agreement)



--------------------------------------------------------------------------------

U.S. BORROWERS / GUARANTORS:

STREAM HOLDINGS CORPORATION,

a Delaware corporation

By:  

/s/ Kathryn V. Marinello

Name:   Kathryn V. Marinello Title:   Chief Executive Officer and President

 

(Second Amendment to Credit Agreement)



--------------------------------------------------------------------------------

STREAM INTERNATIONAL INC., a Delaware corporation By:  

/s/ Kathryn V. Marinello

Name:   Kathryn V. Marinello Title:   Chief Executive Officer and President

 

(Second Amendment to Credit Agreement)



--------------------------------------------------------------------------------

STREAM NEW YORK INC., a Delaware corporation By:  

/s/ Kathryn V. Marinello

Name:   Kathryn V. Marinello Title:   Chief Executive Officer and President

 

(Second Amendment to Credit Agreement)



--------------------------------------------------------------------------------

STREAM GLOBAL SERVICES-US, INC., a Delaware corporation By:  

/s/ Kathryn V. Marinello

Name:   Kathryn V. Marinello Title:   Chief Executive Officer and President

 

(Second Amendment to Credit Agreement)



--------------------------------------------------------------------------------

STREAM GLOBAL SERVICES-AZ, INC., an Arizona corporation By:  

/s/ Kathryn V. Marinello

Name:   Kathryn V. Marinello Title:   Chief Executive Officer and President

 

(Second Amendment to Credit Agreement)



--------------------------------------------------------------------------------

STREAM INTERNATIONAL EUROPE B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands By:  

/s/ Kathryn V. Marinello

Name:   Kathryn V. Marinello Title:   Director

 

(Second Amendment to Credit Agreement)



--------------------------------------------------------------------------------

FOREIGN BORROWERS / GUARANTORS:

SGS NETHERLANDS INVESTMENT CORPORATION B.V.,

a besloten vennootschap met beperkte aansprakelijkheid organized under the laws
of the Netherlands

By:  

/s/ Kathryn V. Marinello

Name:   Kathryn V. Marinello Title:   Director By:  

/s/ Leo S. Vannoni

Name:   Leo S. Vannoni Title:   Director

 

(Second Amendment to Credit Agreement)



--------------------------------------------------------------------------------

STREAM INTERNATIONAL SERVICE EUROPE B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands By:  

/s/ Kathryn V. Marinello

Name:   Kathryn V. Marinello Title:   Director

 

(Second Amendment to Credit Agreement)



--------------------------------------------------------------------------------

STREAM INTERNATIONAL CANADA INC., an Ontario corporation By:  

/s/ Kathryn V. Marinello

Name:   Kathryn V. Marinello Title:   Chief Executive Officer and President

 

(Second Amendment to Credit Agreement)



--------------------------------------------------------------------------------

GUARANTORS:

STREAM INTERNATIONAL (N.I.) LIMITED,

a Northern Ireland private limited company

By:  

/s/ Kathryn V. Marinello

Name:   Kathryn V. Marinello Title:   Director

 

(Second Amendment to Credit Agreement)



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability corporation, as
Agent and on behalf of the Required Lenders at their request By:  

/s/ Jason Shanahan

Name:   Jason Shanahan Title:   Vice President

 

(Second Amendment to Credit Agreement)